Citation Nr: 1715416	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for tension headaches prior to September 27, 2012.

2.  Entitlement to service connection for non-specific dermatitis, claimed as a skin rash.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for insomnia, claimed as sleep deprivation disorder.

5.  Entitlement to service connection for left ankle osteoarthritis.

6.  Entitlement to service connection for right ankle osteoarthritis.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to an effective date prior than August 20, 2003 for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1966 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a February 2015 statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal as to the issues of entitlement to a compensable disability rating for tension headaches prior to September 27, 2012; and entitlement to service connection for non-specific dermatitis, claimed as a skin rash; hypertension; insomnia, claimed as sleep deprivation disorder; left ankle osteoarthritis; right ankle osteoarthritis; and erectile dysfunction.

2.  Prior to August 20, 2003, service connection was not in effect for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to a compensable disability rating for tension headaches prior to September 27, 2012; and entitlement to service connection for non-specific dermatitis, claimed as a skin rash; hypertension; insomnia, claimed as sleep deprivation disorder; left ankle osteoarthritis; right ankle osteoarthritis; and erectile dysfunction are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date prior than August 20, 2003 for the grant of entitlement to TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made on the record at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a February 2015 statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal as to the issues of entitlement to a compensable disability rating for tension headaches prior to September 27, 2012; and entitlement to service connection for non-specific dermatitis, claimed as a skin rash; hypertension; insomnia, claimed as sleep deprivation disorder; left ankle osteoarthritis; right ankle osteoarthritis; and erectile dysfunction.  Indeed, in perfecting his appeal seeking an earlier effective date for his award of a TDIU in June 2015, the Veteran selected Box 9B and reiterated that he was appealing only that issue.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

The Board recognizes that the Veteran's representative submitted further argument concerning the issues of entitlement to service connection for a right ankle disability, a left ankle disability, and hypertension in a November 2016 Informal Hearing Presentation.  However, the Board finds the Veteran's February 2015 withdrawal was explicit and unambiguous.  Although he was not assisted by his representative, there is no indication that he was ineffectively represented or otherwise withdrawing those issues without a full understanding of the consequences of such action on his part.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, the withdrawal of these claims was effective when received by the Board in February 2015.  See 38 C.F.R. § 20.204 (b)(3).  The representative's November 2016 argument is outside the time period to reinstate the appeal.  See 38 C.F.R. § 20.204(c) (2016).

II.  Entitlement to an effective date prior than August 20, 2003 for the grant of entitlement to TDIU due to service-connected disabilities

The Veteran contends that an effective date earlier than August 20, 2003 is warranted for the grant of a TDIU.  The Veteran contends that the TDIU should be effective September 24, 2002 as he was in receipt of Social Security Disability benefits since that time and he has not been able to work since that time.  The Board finds an effective date earlier than August 20, 2003 is not warranted for the grant of a TDIU because the Veteran did not have a service-connected disability prior to August 20, 2003.

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In cases where a Veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the Veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Prior to August 20, 2003, the Veteran was not in receipt of service connection for any disability.  Even if it was factually ascertainable that the Veteran was unable to engage in gainful employment prior to August 20, 2003, a grant of TDIU can only be based on consideration of service-connected disabilities.  As the Veteran was not in receipt of service connection for any disability, there is no legal basis for assignment of an effective date for TDIU prior to August 20, 2003.


ORDER

The appeal as to the issue of entitlement to a compensable disability rating for tension headaches prior to September 27, 2012 is dismissed.

The appeal as to the issue of entitlement to service connection for non-specific dermatitis, claimed as a skin rash, is dismissed.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for insomnia, claimed as sleep deprivation disorder, is dismissed.
The appeal as to the issue of entitlement to service connection for left ankle osteoarthritis is dismissed.

The appeal as to the issue of entitlement to service connection for right ankle osteoarthritis is dismissed.

The appeal as to the issue of entitlement to service connection for erectile dysfunction is dismissed.

An effective date earlier than August 20, 2003 for the grant of entitlement to TDIU due to service-connected disabilities is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


